                            Andrew M. Stengel
                             Attorney at Law
                          11 Broadway, Suite 615
                         New York, New York 10004
      (212) 634-9222 | andrew@stengellaw.com | (212) 634-9223 (Fax)



                                                     February 4, 2020

BY ECF
Honorable Judge Sarah L Cave
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Frankie Breton v. City of New York, et al.
        17 CV 9247 (JGK) (SLC)
        Order Following Conference to Resolve Discovery Dispute

Your Honor:

        Following a telephone conference on February 3, 2020, regarding Plaintiff’s Letter
Motion for Discovery, Your Honor’s Order issued on the same day granted in part and denied in
part Plaintiff’s Letter Motion. Plaintiff now writes to request that Your Honor consider
conforming two aspects of the Order to the discussion during the telephone conference.

        First, Your Honor ordered Defendant “to ascertain and notify Plaintiff’s counsel whether
any I-cards issued for Mr. Matias, prior to August 23, 2016 still exist.” Plaintiff’s arrest, which
gave rise to the present litigation occurred on October 21, 2016, as pleaded in the First Amended
Complaint. Thus, for the reasons discussed during the teleconference, Plaintiff’s seeks
documents that would tend to show what Defendants knew about Mr. Matias at the time of
Plaintiff’s arrest. Plaintiff’s recollection of telephone conference was that the Court did not
indicate that the search for I-cards would be limited to those prepared prior to August 23, 2016.
Accordingly, Plaintiff asks Your Honor to consider amending the Order to include I-cards issued
for Mr. Matias prior to October 21, 2016, which corresponds to the date of Plaintiff’s arrest.

        Second, the final point discussed on the teleconference was the name(s) of the
detectives(s) who authored the I-cards relating to Mr. Matias. Plaintiff’s recollection is that you
asked Defendants’ counsel, to ascertain if the I-cards exist, and if so, to disclose the name(s) of
the detective(s) who authored those I-cards. Your Honor’s Order does not address this point.
Accordingly, Plaintiff asks Your Honor to consider amending the Order to address the discovery
and disclosure of the names of such detective(s).
       Plaintiff appreciates Your Honor’s consideration of the proposed amendments to the
Order that are addressed herein.



                                                    Respectfully submitted,

                                                    S/Andrew M. Stengel
                                                    ______________________________
                                                    Andrew M. Stengel
                                                    Attorney For Plaintiff Frankie Breton

                                                    The Law Firm of Andrew M. Stengel, P.C.
                                                    11 Broadway, Suite 615
                                                    New York, New York 10004
                                                     (212) 634-9222
                                                    andrew@stengellaw.com


BY ECF
Richard Bahrenburg, Esq.

VIA EMAIL
Jabbar Collins



Plaintiff's Letter-Motion to amend the Court's February 3, 2020 Order (ECF No. 75)
is GRANTED. The Court's Amended Order will be filed in tandem with this grant.
The Clerk of Court is respectfully directed to close ECF No. 75.

SO-ORDERED 2/5/2020
